       Case 15-09380                Doc 73         Filed 09/18/20 Entered 09/18/20 23:15:31                           Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Elizabeth Colon                                                Social Security number or ITIN   xxx−xx−0015

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−09380




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Elizabeth Colon

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               September 16, 2020                                           For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-09380       Doc 73    Filed 09/18/20 Entered 09/18/20 23:15:31                Desc Imaged
                                Certificate of Notice Page 2 of 5




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 15-09380       Doc 73     Filed 09/18/20 Entered 09/18/20 23:15:31             Desc Imaged
                                      Certificate of Notice Page 3 of 5
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 15-09380-TAB
Elizabeth Colon                                                                        Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: mmiller                Page 1 of 3                   Date Rcvd: Sep 16, 2020
                              Form ID: 3180W               Total Noticed: 79


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
db             +Elizabeth Colon,    1236 N. Lawndale,    Chicago, IL 60651-2222
23056320       +Bby/cbna,    50 Northwest Point Road,    Elk Grove Village, IL 60007-1032
23056325        CB/Express,    PO Box 337003,    NorthGlenn, CO 80233-7003
23396893       +Cavalry SPVI LLC assignee Capital One Bank USA, NA,      Bass Associates PC,
                 3936 E Fort Lowell Road Suite 200,     Tucson, AZ 85712-1083
23335616       +Cavalry SPVI LLC assignee Capital One, NA,     Bass Associates PC,
                 3936 E Fort Lowell Road Suite 200,     Tucson, AZ 85712-1083
23056357       +Kohl/Cap1,    PO Box 6497,    Sioux Falls, SD 57117-6497
23056358        Kohl/Chase(Kohl’s Department Store),     Attn: Bankruptcy Department,
                 N54W 17000 Ridgewood Drive,     Menomonee Falls, WI 53051
23108608      #+Neighborhood Housing - Chicago,     c/o Pierce & Associates,    1 N. Dearborn, Suite 1300,
                 Chicago, IL 60602-4321
26009102       +Neighborhood Housing - Chicago,     C/O McCalla Raymer Leibert Pierce, LLC,
                 1 N Dearborn Suite 1200,     Chicago, IL 60602-4337
23056360       +Neighborhood Lend Serv,    1 Corporate Dr Ste 360,    Lake Zurich, IL 60047-8945
26818378        Neighborhood Lending Services, Inc.,     c/o RoundPoint Mortgage Servicing,     Corporation,
                 5016 Parkway Plaza, Buildings 6&8,     Charlotte, NC 28217
23318491      #+Neighborhood Lending Services, Inc.,     c/o,   Pierce & Associates, P.C.,
                 Bankruptcy Department,    1 N Dearborn, Suite 1300,     Chicago, IL 60602-4321
23056361       +Peoples Gas,    Attention: Bankruptcy Department,    130 E. Randolph 17th Floor,
                 Chicago, IL 60601-6207
23056362       +Stoneberry,    Creditors Bankruptcy Service,    PO Box 740933,    Dallas, TX 75374-0933
23056365       +Target NB,    CCS Gray OPS Center,    PO Box 6497,   Sioux Falls, SD 57117-6497
23056367       +Weisfield Jewelers/Sterling Jeweler,     Attn: Bankruptcy,    Po Box 1799,   Akron, OH 44309-1799

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: courtnotices@chi13.com Sep 17 2020 02:04:45        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
23056318       +EDI: AGFINANCE.COM Sep 17 2020 05:53:00       American General Financial/Springleaf Fi,
                 Springleaf Financial/Attn: Bankruptcy De,     Po Box 3251,    Evansville, IN 47731-3251
23056319       +E-mail/Text: bk@avant.com Sep 17 2020 02:05:23        Avant Credit Corporati,    640 N Lasalle St,
                 Chicago, IL 60654-3731
23056322       +EDI: CAPITALONE.COM Sep 17 2020 05:53:00       CAP1/BSTBY,    PO Box 5253,
                 Carol Stream, IL 60197-5253
23056321        EDI: CAPITALONE.COM Sep 17 2020 05:53:00       Cap One,    Bankruptcy Dept.,    PO Box 5155,
                 Norcross, GA 30091
23056324        EDI: WFNNB.COM Sep 17 2020 05:53:00       CB/Ann Taylor,    PO Box 182125,
                 Columbus, OH 43218-2125
23056326        EDI: WFNNB.COM Sep 17 2020 05:53:00       CB/NY & CO,    PO Box 182122,    Columbus, OH 43218-2122
23056323       +EDI: CAPITALONE.COM Sep 17 2020 05:53:00       Capital 1 Bank,     Attn: General Correspondence,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
23274989        EDI: BL-BECKET.COM Sep 17 2020 05:53:00       Capital One, N.A.,     c o Becket and Lee LLP,
                 POB 3001,    Malvern, PA 19355-0701
23056328       +EDI: CITICORP.COM Sep 17 2020 05:53:00       Citi,    Attn: Bankruptcy Department,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
23056329        EDI: CITICORP.COM Sep 17 2020 05:53:00       Citi,    PO Box 6500,    Sioux Falls, SD 57117-6500
23056330       +EDI: CITICORP.COM Sep 17 2020 05:53:00       Citibank NA,    PO Box 769006,
                 San Antonio, TX 78245-9006
23056331       +E-mail/PDF: creditonebknotifications@resurgent.com Sep 17 2020 02:13:00         Credit One,
                 Bankrupcty Department,    PO Box 98873,    Las Vegas, NV 89193-8873
23056333        EDI: DISCOVER.COM Sep 17 2020 05:53:00       Discover,    Bankruptcy Department,    PO Box 15316,
                 Wilmington, DE 19850-5316
23056332       +EDI: NAVIENTFKASMDOE.COM Sep 17 2020 05:53:00        Dept Of Ed/navient,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
23087380        EDI: DISCOVER.COM Sep 17 2020 05:53:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
23056334        EDI: DISCOVER.COM Sep 17 2020 05:53:00       Discover Bank,    DFS Services LLC,    P.O. Box 3025,
                 New Albany, OH 43054-3025
23056335        EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Amazon,    PO Box 981439,    El Paso, TX 79998-1439
23056337        EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Amazon PLCC,    PO Box 965015,
                 Orlando, FL 32896-5015
23056339       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
23056340       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Gap,    PO Box 981439,    El Paso, TX 79998-1439
23056341       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Lowe,    PO Box 981400,    C811,
                 El Paso, TX 79998-1400
23056342       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Old Navy,    PO Box 981400,    C811,
                 El Paso, TX 79998-1400
23056343       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/TJ Max,    4125 Windward Plaza,
                 Alpharetta, GA 30005-8738
23056344       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/TJX,    PO Box 965015,    Orlando, FL 32896-5015
23056346       +EDI: RMSC.COM Sep 17 2020 05:53:00       GECRB/Wal-Mart,    PO Box 981400,    C77W,
                 El Paso, TX 79998-1400
        Case 15-09380        Doc 73     Filed 09/18/20 Entered 09/18/20 23:15:31             Desc Imaged
                                       Certificate of Notice Page 4 of 5


District/off: 0752-1           User: mmiller                Page 2 of 3                   Date Rcvd: Sep 16, 2020
                               Form ID: 3180W               Total Noticed: 79


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
23056354       +EDI: RMSC.COM Sep 17 2020 05:53:00       GEMB/Wal-mart,     Bankruptcy Department,    PO Box 103104,
                 Roswell, GA 30076-9104
23056356       +EDI: RMSC.COM Sep 17 2020 05:53:00       GEMB/Walmart,    P.O. Box 530927,
                 Atlanta, GA 30353-0927
23056336       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gecrb/Amazon,    Attn: Bankruptcy,     Po Box 103104,
                 Roswell, GA 30076-9104
23056338       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gecrb/Care Credit,     Attn: bankruptcy,    Po Box 103104,
                 Roswell, GA 30076-9104
23056345        EDI: RMSC.COM Sep 17 2020 05:53:00       Gecrb/Value City Furniture,      PO Box 965036,
                 Orlando, FL 32896-0001
23056348        EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/AMAZO,    PO Box 981432,     El Paso, TX 79998-1432
23056347       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/Amazo,    Bankruptcy Department,     PO Box 103104,
                 Roswell, GA 30076-9104
23056350       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/GAP,    PO Box 981400,     El Paso, TX 79998-1400
23056349       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/Gap,    Bankruptcy Department,     PO Box 103104,
                 Roswell, GA 30076-9104
23056351       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/Lowe’s,    Bankruptcy Department,     PO Box 103104,
                 Roswell, GA 30076-9104
23056352       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/Old Navy,     Bankruptcy Department,    PO Box 103104,
                 Roswell, GA 30076-9104
23056353       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/TJXDC,    Bankruptcy Department,     PO Box 103104,
                 Roswell, GA 30076-9104
23056355       +EDI: RMSC.COM Sep 17 2020 05:53:00       Gemb/WALM,    PO Box 981400,     El Paso, TX 79998-1400
23056327        EDI: JPMORGANCHASE Sep 17 2020 05:53:00       Chasecard,     Bankruptcy Department,    PO Box 15298,
                 Wilmington, DE 19850
23461860        E-mail/PDF: resurgentbknotifications@resurgent.com Sep 17 2020 02:13:05
                 LVNV Funding, LLC its successors and assigns as,      assignee of FNBM, LLC,
                 Resurgent Capital Services,    PO Box 10587,     Greenville, SC 29603-0587
23209705       +EDI: CBSMASON Sep 17 2020 05:53:00       Massey’s,    c/o Creditors Bankruptcy Service,
                 P O Box 800849,    Dallas, TX 75380-0849
23056359        EDI: CBSMASON Sep 17 2020 05:53:00       Masseys,    PO BOX 2822,    Monroe, WI 53566-8022
23303199        EDI: NAVIENTFKASMSERV.COM Sep 17 2020 05:53:00        Navient Solutions Inc.,
                 Department of Education Loan Services,     P.O. Box 9635,     Wilkes-Barre, PA 18773-9635
23482074        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 Successor to Citibank, N.A.,     (BEST BUY),    POB 41067,    Norfolk, VA 23541
23481924        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 Successor to SYNCHRONY BANK,     (TJX REWARDS CREDIT CARD),     POB 41067,    Norfolk, VA 23541
23481882        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 Successor to SYNCHRONY BANK,     (WALMART CREDIT CARD),     POB 41067,    Norfolk, VA 23541
23482709        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 Successor to Synchrony Bank,     (AMAZON.COM STORE CARD),     POB 41067,    Norfolk, VA 23541
23376669        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 successor to Synchrony Bank,     (CARE CREDIT),    POB 41067,    Norfolk, VA 23541
23483448        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 successor to Synchrony Bank,     (EBAY MASTERCARD),    POB 41067,    Norfolk VA 23541
23478102        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 successor to Synchrony Bank,     (OLD NAVY),    POB 41067,    Norfolk, VA 23541
23376672        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 successor to Synchrony Bank,     (VALUE CITY FURNITURE),     POB 41067,    Norfolk, VA 23541
23478492        EDI: PRA.COM Sep 17 2020 05:53:00       Portfolio Recovery Associates, LLC,
                 successor to Synchrony Bank (LOWES),     POB 41067,    Norfolk, VA 23541
23304752        EDI: Q3G.COM Sep 17 2020 05:53:00       Quantum3 Group LLC as agent for,      Comenity Bank,
                 PO Box 788,   Kirkland, WA 98083-0788
23084748        EDI: Q3G.COM Sep 17 2020 05:53:00       Quantum3 Group LLC as agent for,      Sterling Jewelers Inc,
                 PO Box 788,   Kirkland, WA 98083-0788
23056363        EDI: RMSC.COM Sep 17 2020 05:53:00       SYNCB/AMAZON PLCC,     PO Box 965015,
                 Orlando, FL 32896-5015
23056364        EDI: RMSC.COM Sep 17 2020 05:53:00       SYNCB/Care Credit,     PO Box 965036,
                 Orlando, FL 32896-5036
23209702       +EDI: CBSMASON Sep 17 2020 05:53:00       Stoneberry,    c/o Creditors Bankruptcy Service,
                 P O Box 800849,    Dallas, TX 75380-0849
23056366       +EDI: WTRRNBANK.COM Sep 17 2020 05:53:00       Target NB,     Attn:Bankruptcy Dept.,    PO Box 673,
                 Minneapolis, MN 55440-0673
23133451        EDI: WFFC.COM Sep 17 2020 05:53:00       Wells Fargo Bank, N.A.,
                 dba Wells Fargo Dealer Services,     P.O. Box 19657,    Irvine, CA 92623-9657
23056368       +EDI: WFFC.COM Sep 17 2020 05:53:00       Wfs Financial/Wachovia Dealer Srvs,      Po Box 3569,
                 Rancho Cucamonga, CA 91729-3569
25614426        EDI: ECAST.COM Sep 17 2020 05:53:00       eCAST Settlement Corporation,      PO Box 29262,
                 New York NY 10087-9262
23347024        EDI: ECAST.COM Sep 17 2020 05:53:00       eCAST Settlement Corporation, assignee,
                 of Citibank, N.A.,    POB 29262,    New York, NY 10087-9262
                                                                                                 TOTAL: 63
          Case 15-09380            Doc 73       Filed 09/18/20 Entered 09/18/20 23:15:31                         Desc Imaged
                                               Certificate of Notice Page 5 of 5


District/off: 0752-1                  User: mmiller                      Page 3 of 3                          Date Rcvd: Sep 16, 2020
                                      Form ID: 3180W                     Total Noticed: 79


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
23109083*        +Neighborhood Housing - Chicago,   c/o Pierce & Associates,   1 N. Dearborn, Suite 1300,
                   Chicago, IL 60602-4321
26843066*         Neighborhood Lending Services, Inc.,   c/o RoundPoint Mortgage Servicing,   Corporation,
                   5016 Parkway Plaza, Buildings 6&8,   Charlotte, NC 28217
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2020 at the address(es) listed below:
              Andrew J Nelson    on behalf of Creditor    Neighborhood Housing - Chicago anelson@atty-pierce.com,
               northerndistrict@atty-pierce.com
              Dana N O’Brien    on behalf of Creditor    Neighborhood Housing - Chicago dana.obrien@mccalla.com,
               NDistrict@mccalla.com,mccallaecf@ecf.courtdrive.com
              David M Siegel    on behalf of Debtor 1 Elizabeth Colon davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Kinnera Bhoopal     on behalf of Creditor    Neighborhood Lending Services, Inc.
               kinnera.bhoopal@mccalla.com, mccallaecf@ecf.courtdrive.com
              Marilyn O Marshall    courtdocs@chi13.com
              Michael Dimand     on behalf of Creditor    Neighborhood Lending Services, Inc. mdimand@aol.com,
               bankruptcyfilings@wirbickilaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Terri M Long    on behalf of Creditor    Wells Fargo Bank N.A. d/b/a Wells Fargo Dealer Services
               Courts@tmlong.com
              Toni Townsend     on behalf of Creditor    Neighborhood Lending Services, Inc.
               toni.townsend@mccalla.com, northerndistrict@mccalla.com,mccallaecf@ecf.courtdrive.com
              Yanick Polycarpe     on behalf of Creditor    Neighborhood Lending Services, Inc.
               ypolycarpe@vablawfirm.com
                                                                                               TOTAL: 10
